               Case: 17-01048       Doc: 52       Filed: 02/21/19   Page: 1 of 23




Dated: February 21, 2019
The following is ORDERED:




  __________________________________________________________________



                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                        )
                                              )
Jimmy Ray Stout and                           )               Case No. 06-13093-JDL
Glenda Kay Stout,                             )
                                              )
                      Debtors.                )
                                              )
Jimmy Ray Stout, and                          )
Glenda Kay Stout,                             )
                                              )
                      Plaintiffs,             )
                                              )
         v.                                   )               ADV. 17-1048-JDL
                                              )
Ocwen Loan Servicing, LLC,                    )
                                              )
                      Defendant.              )


                 OPINION AND ORDER UPON MOTION TO WITHDRAW
                       REQUESTS DEEMED ADMITTED

         This is an adversary proceeding brought by Chapter 13 Debtors1 seeking damages



         1
        Both the underlying bankruptcy as well as this adversary proceeding were commenced
by both Debtors, Jimmy and Glenda Stout. Mr. Stout passed away on March 1, 2018.
               Case: 17-01048       Doc: 52      Filed: 02/21/19     Page: 2 of 23




from their mortgage loan servicer, Ocwen Loan Servicing, LLC (“Ocwen”), for failing to

adjust its records in violation of a prior order of the court. Plaintiff seeks actual and punitive

damages for damaging her credit, damaging her reputation and causing mental and

emotional distress. Ocwen has pending a Motion for Summary Judgment which, in part,

rests upon material facts deemed admitted by virtue of Plaintiff’s failure to timely respond

to Ocwen’s Requests for Admission. In response to the Motion for Summary Judgment,

Plaintiff seeks leave of court to respond to the Requests for Admission out of time. Before

the Court are Plaintiff’s Motion for Enlargement of Time to Respond to Defendant’s First

Request for Admission to Plaintiff (“Motion”) [Doc. 44]2 and Defendant Ocwen Loan

Servicing, LLC’s Objection to the Plaintiff’s Motion for Enlargement of Time to Respond to

Defendant’s First Requests for Admission to Plaintiff (“Objection”) [Doc. 47]. The following

constitute the Court’s Findings of Fact and Conclusions of Law as required by Fed.R.

Bankr.P. 7052 and 9014. 3

                                         I. Background

       1. In August 2003 Debtor Jimmy Stout, executed a promissory note in favor of

Argent Mortgage Company, LLC, in the amount of and $94,950 secured by a mortgage

executed by both him and his wife, Glenda, covering their home in Moore, Oklahoma. In

2006 foreclosure proceedings were brought by Deutsche Bank, as the servicing agent of

Argent.



       2
        References to Docket Entries in this Order refer to the docket in Adversary Case No. 17-
1048, unless otherwise noted.
       3
         All future references to “Rule” or “Rules” are to the Federal Rules of Bankruptcy Procedure
or to the Federal Rules of Civil Procedure made applicable to bankruptcy proceedings, unless
otherwise indicated.


                                                 2
             Case: 17-01048     Doc: 52    Filed: 02/21/19    Page: 3 of 23




       2. On November 15, 2006, a judgment in foreclosure was entered in the District

Court of Cleveland County. Five days later, on November 20, 2006, Debtors filed a

Chapter 13 bankruptcy.

       3. The Debtors’ Plan was confirmed and modified three times over the following

years. On February 24, 2012, the Trustee gave Notice of Final Cure Payment to Ocwen

showing that the total arrearage claim in the amount of $20,447.77 had been paid, plus

interest, making a total payment of $25,007.02. [BK. 06-13093, Doc. 82]. On April 12,

2012, the Trustee filed his Final Report and Motion for Discharge. The same day the court

entered its Discharge of Debtor After Completion of Chapter 13 Plan. [BK. 06-13093, Doc.

84].

       4. On May 11, 2012, the Debtors filed their Motion to Deem Mortgage Current. [BK.

06-13093, Doc. 86]. No response to the Motion was made, and on June 5, 2012, the Court

entered its Order Deeming Mortgage Current, finding that the Debtors’ mortgage payments

with Ocwen were deemed current as of January 31, 2012. [BK. 06-13093, Doc. 87].

       5. The case was closed on June 11, 2012. On December 13, 2012, the Debtors

filed a Motion to Reopen Case for the stated purpose of filing an adversary complaint

against Ocwen for failure to comply with the Order Deeming Mortgage Current that was

entered on June 5, 2012. [BK. 06-13093, Doc. 89]. On January 10, 2013, the Court

entered its Order Granting Motion to Reopen Case. [BK. 06-13093, Doc. 90]. On February

18, 2013, Debtors filed an Amended Motion to Show Cause Why Ocwen Loan Servicing,

LLC, Should Not be Held in Contempt for Violating the Court Order. [BK. 06-13093, Doc.

93]. Attached to the Motion were a series of letters from Ocwen written during 2012

indicating that payments were past due, indicating that the escrow amount had changed



                                           3
             Case: 17-01048      Doc: 52    Filed: 02/21/19    Page: 4 of 23




and returning at least one check because the same was not in the amount of the payment

due.

       6. Ocwen did not respond to the Amended Motion to Show Cause, and on March

21, 2013, the Court entered its Order Granting Motion to Show Cause setting the hearing

for April 23, 2013. [BK. 06-13093, Doc. 94]. Ocwen did not appear on that date, and the

Court entered its Order Adjudging Ocwen To Be In Contempt. [BK. 06-13093, Doc. 97].

The Order provided, among other things:

              Ocwen is ordered to adjust its records to reflect that Debtors’
              account is current through January 31, 2012, as provided in
              the Order Deeming Mortgage Current; that Ocwen is ordered
              to pay Debtors’ attorney fees and costs for services related to
              the Motion to Show Cause; and Ocwen is adjudged to be in
              Contempt for violating the Court’s Order Deeming Mortgage
              Current.

       7. On September 16, 2013, the Court entered its Order on Motion for Approval of

Attorney Fees by which it was ordered that Ocwen pay Debtors’ counsel, the firm of Allen

& King, attorney’s fees in the amount of $5,111.50. [BK. 06-13093, Doc.100].

       8. The case was once again closed on August 13, 2014. It was reopened on motion

of the Debtors on August 7, 2017, for the purpose of filing this adversary which was filed

on August 10, 2017. [BK. 06-13093, Doc. 103].

       9. Plaintiff’s Amended Complaint [Doc. 4] asserts that Ocwen failed to correct its

records to show that the account was current as of January 31, 2012, as ordered by the

court in the June 5, 2013, Order Adjudging Ocwen To Be In Contempt [BK. 06-13093, Doc.

97]. Plaintiff alleges that as a consequence of Ocwen failing to adjust its records she has

suffered emotional distress, loss of income and damage to her credit. She seeks actual

and punitive damages. Plaintiff admits that Ocwen has paid the $5,111.50 in attorney’s



                                            4
              Case: 17-01048       Doc: 52    Filed: 02/21/19     Page: 5 of 23




fees as ordered by the court. [Response to Motion for Summary Judgment, Doc. 43 ¶ 5].

       10. On June 29, 2018, Ocwen served Plaintiff with Requests for Admission;

accordingly, responses to the Requests were due to be served on Ocwen on July 29, 2018.

The Plaintiff never served Ocwen with her Responses. It wasn’t until three-and-a-half

months beyond the time the Responses were due, nearly two months after Ocwen had

taken the Plaintiff’s deposition on September 20, 2018, more than a month after Ocwen

moved for summary judgment, more than a month beyond the discovery deadline and less

than one month before the scheduled trial, that Plaintiff filed this Motion. There is no

question that Plaintiff failed to respond to Ocwen’s Requests for Admission in a timely

fashion.

       11. Ocwen has moved for summary judgment. [Doc. 35]. Ocwen relies on two

things to establish that there is no dispute as to any material fact. First, it argues that the

Plaintiff’s own deposition testimony establishes the absence of an actionable claim.

Secondly, it argues that Plaintiff did not timely submit a response to Ocwen’s Requests for

Admission so that those matters should be deemed admitted under Rule 7036(a). 4

                                       II. Discussion

              A. The Applicable Standards For Determining Whether A Party
                 Should Be Permitted to Withdraw Requests Deemed Admitted.

       Plaintiff seeks relief from her failure to timely respond to the Requests for Admission

premised upon Local Rule 9006-1, which in turn is premised upon Rule 9006 governing the

authority of the court to enlarge or extend the time within which an act is required by the

Rules. In its Objection, Ocwen correctly points out that a motion under Rule 9006 seeking



       4
         A copy of the Ocwen’s Requests for Admission served on the Plaintiff on June 28, 2017,
which includes Plaintiff’s proffered responses is attached as Appendix 1 to this Opinion/Order.

                                              5
               Case: 17-01048      Doc: 52     Filed: 02/21/19    Page: 6 of 23




to enlarge the time to act filed after the deadline has passed requires a showing by the

moving party of “excusable neglect.” Rule 9006(b); See Pioneer Investment Services Co.,

v. Brunswick Associates, LP, et al., 507 U.S. 380, 395, 113 S.Ct. 1489 (1993) (establishing

the factors defining “excusable neglect”); In re Centric Corp., 901 F.2d 1514, 1517 (10th Cir.

1990).

         Nowhere in her Motion does Plaintiff assert that her failure to timely respond to the

requests for admission was due to excusable neglect. In a motion brought under Rule

9006 the absence of establishing excusable neglect would be fatal. Fortunately for

Plaintiff, seeking relief from a failure to timely respond to requests for admissions is not

governed by Rule 9006 but by Fed.R.Civ.P. 36, made applicable to bankruptcy

proceedings by Rule 7036.

         Rule 36(b) entitled “Effect of an Admission; Withdrawing or Amending It” provides

as follows:

                A matter admitted under this rule is conclusively established
                unless the court, on motion, permits the admissions to be
                withdrawn or amended. Subject to Rule 16(e), the court may
                permit withdrawal or amendment if it would promote the
                presentation of the merits of the action and if the court is not
                persuaded that it would prejudice the requesting party in
                maintaining or defending the action on the merits.***

See Raiser v. Utah County, 409 F.3d 1243, 1246 (10th Cir. 2005) (under Rule 36(b) the

court may exercise its discretion and permit such withdrawal or amendment “when (1) the

presentation of the merits of the action will be subserved thereby and (2) the party who

obtained the admission fails to satisfy the court that withdrawal or amendment will

prejudice that party in maintaining or defending the action on the merits.”).

         Rule 36(a) does not require a party to prove excusable neglect to explain its failure



                                               6
              Case: 17-01048      Doc: 52    Filed: 02/21/19    Page: 7 of 23




to having timely responded to requests for admission. FDIC v. Prusia, 18 F.3d 637, 640

(8th Cir. 1994) (stating that Rule 36 does not require a party to prove excusable neglect or

otherwise explain its failure to timely respond); Thompson v. Harness, 2012 WL 1893505

at *1, n. 9 (D. Kan. 2012); In re Fisher, 2012 WL 4482441 (Bankr. D. Kan. 2012).

Therefore, “the court’s focus must be on the effect upon the litigation and prejudice to the

resisting party rather than on the moving party’s excuses for an erroneous admission.” In

re Durability Inc., 212 F.3d 551, 556 (10th Cir. 2000). The Tenth Circuit has held “that a

response to a motion for summary judgment arguing that the opposing party should not be

held to its admissions can constitute a Rule 36(b) motion to withdraw those admissions.”

Schendzielos v. Borenstein, 2016 WL 614473 (D. Colo. 2016) (quoting Bergemann v.

United States, 820 F.2d 1117, 1120-21 (10th Cir. 1987)). The Court is therefore treating

Plaintiff’s Motion for Enlargement of Time predicated on Rule 9006 as a motion to withdraw

those admissions under Rule 36(b).

       As stated in Raiser, supra., there are two factors to be considered by the Court in

determining whether a party should be permitted to withdraw admissions which are

deemed admitted by failure to timely respond to them. The first factor of the test under

Rule 36(b) “emphasizes the importance of having the action resolved on the merits, and

is satisfied when upholding the admissions would practically eliminate any presentation of

the merits of the case.” Raiser, 409 F.3d at 1246. The second factor the Court must

consider is whether permitting the Plaintiff to tardily respond to the requests for admission

would prejudice Ocwen. “Mere inconvenience does not constitute prejudice for this

purpose.” Raiser, 409 F.3d at 1246. “The prejudice contemplated by Rule 36(b) is not

simply that the party who obtained the admission now has to convince the jury of its truth.



                                             7
              Case: 17-01048      Doc: 52     Filed: 02/21/19    Page: 8 of 23




Something more is required.” Bergemann, 820 F.2d at 1121. “The prejudice contemplated

by Rule 36(b) ... relates to the difficulty a party may face in proving its case, e.g. caused

by the unavailability of key witnesses, because of the said need to obtain evidence with

respect to questions previously deemed admitted.” Raiser, 409 F.3d at 1246. The Court

must apply these two factors to the Motion and the Objection now before it to determine

whether Plaintiff should be permitted to withdraw or amend the admissions deemed

admitted. Additionally, the Court must consider the effect of the Plaintiff’s deposition

testimony in considering whether withdrawal of the admissions should be allowed.

              B. The Requests for Admissions and Proffered Responses

       The Plaintiff was served with nine (9) Requests for Admissions to which she seeks

the Court to allow her now proffered responses. [Doc. 44-1, Appendix 1]. Plaintiff admits

three Requests (Nos. 1, 6 and 9), which ask her to admit that she still resides in the home,

that no physician, therapist or other licensed health professional treated her for emotional

distress arising from Ocwen’s servicing of the loan, and that she did not return a fully

executed final modification agreement within the required time frame related to loan

modification in or around January 2016. It is irrelevant both for the purposes of summary

judgment and for trial, if necessary, to grant Plaintiff relief as to those Requests which she

acknowledges should be admitted. As to the remaining six Requests which Plaintiff now

seeks to deny, there is little doubt that having at least some, though not all, deemed

admitted would “strip” the Plaintiff from maintaining the action on its merits. Under normal

circumstances, the Court might well be disposed towards allowing Plaintiff to withdraw the

requests deemed admitted; here, however, in deposition the Plaintiff testified under oath

inconsistently with regard to several of Ocwen’s claims which she now seeks to deny. The



                                              8
              Case: 17-01048      Doc: 52     Filed: 02/21/19    Page: 9 of 23




Court must decide whether to permit the Plaintiff to withdraw the requests now deemed

admitted in the face of her clear, unequivocal deposition testimony as to the lack of

damages for loss of credit, loss of reputation and loss of income.

              C. Should Plaintiff Be Permitted to Withdraw the Deemed
                 Admitted Request for Admission Nos. 4, 5, 7, and 8.

       Plaintiff seeks to deny Request No. 4 which asked her to admit “that the last

payment you tendered to Ocwen on account of your loan was in or around June 2016.”

However, in her deposition taken on September 20, 2018 [Doc. 35-3], Plaintiff testified as

follows:

              Q: Okay. Perfect. And during this time period where you didn’t
              agree with the balance that they were sending you, you
              continued to make some monthly payments that you believed
              to be correct?

              A: Yes.

              Q: How long did you continue to make those payments?

              A: Until June 2016.”

[Doc. 35-3, pg. 29, ll. 9-17].

       Plaintiff seeks to deny Request No. 5 which asked her to admit “that you have no

facts or evidence to support your claim that your reputation has been slandered as a result

of Ocwen’s servicing of your loan.” However, in her deposition Plaintiff testified as follows:

              Q: Okay. There have also been statements in your pleadings
              that your reputation was slandered. Can you describe what kind
              of slander or damage occurred to your reputation?

              A: Well, I did share this–this whole mess with a few friends.

              Q: Okay.

              A: Just–and my family. They knew about it. But beyond that, I
              don’t–I don’t know.


                                              9
             Case: 17-01048       Doc: 52   Filed: 02/21/19    Page: 10 of 23




              Q: Okay. And you’re the one that shared the information with
              your family and friends. It wasn’t that Ocwen was notifying your
              family and friends?

              A: No.
                                         *****
              Q: Okay. Do you have any knowledge that Ocwen ever spoke
              to anybody about the circumstances or situation?

              A: I have no knowledge of that.

[Doc. 35-3, pg. 26, ll. 2-15, 20-23].

       Plaintiff seeks to deny Request No. 7 which asked her to “admit that you have no

facts or evidence to support a contention that any loss in your income was caused by any

action of Ocwen? In her deposition Plaintiff testified as follows:

              Q: Okay. You’ve also mentioned that you had to take off of
              some work to speak to Ocwen about different issues that you’ve
              had. Do you have any kind of estimate as to how much time
              you took off to speak with Ocwen?

              A: I would say probably – – probably five times.

              Q: Okay. And five times a year? Five times since 2012, or ---

              A: No. I’ve never spoken to Ocwen.

              Q: Okay.

              A: So the only time I have is when we were doing the HAMP.

              Q: Okay.

              A: Or trying to do it.

              Q: Do you remember when that was?

              A: 2016.

              Q: Okay. And when you were trying to do the HAMP, that’s
              when you had to take off time from work?

              A: Uh-huh.


                                             10
              Case: 17-01048       Doc: 52        Filed: 02/21/19   Page: 11 of 23




               Q: Okay. When you say five times, is that five full days?

               A: No.

               Q: Okay.

               A: Just a few hours.

               Q: Okay. Have you ever been denied a promotion or other
               opportunities at work because of these Ocwen matters?

               A: No.

[Doc. 35-3, pg.11, ll. 7-25; pg. 12, ll. 1-11].

       Plaintiff seeks to deny Request No. 8 which requests that she “admit that you have

no facts or evidence to support a contention that your credit rating was damaged by any

action of Ocwen.” However, in her deposition Plaintiff testified as follows:

               Q: Do you know what your credit score is today?

               A: Not exactly.

               Q: Okay. Do you know what it is compared to what it was
               before you filed bankruptcy?

               A: No.

               Q: Okay. Do you have any idea what it was before you filed
               bankruptcy?

               A: If I did, I don’t remember

               Q: Okay. Since 2012, do you know, has your credit gone up
               or down?

               A: Well–

               Q: Or I guess stayed the same? That’s also an option.

               A: I think it’s gotten–I don’t know. I don’t know.

               Q: Okay

               A: Since I don’t know what it was, I don’t know.

                                                  11
              Case: 17-01048       Doc: 52     Filed: 02/21/19   Page: 12 of 23




Doc. 35-3, pg. 23, ll. 18-25; pg. 24, ll. 1-11].

                                   ****
               Q: Okay. Do you know what kind of–-in your pleadings, there
               were some claims that Ocwen damaged your credit. Do you
               know what actions they took that damaged it or how they
               damaged it?

               A: We didn’t know that they were not reporting any bad credit.
               We did not know they were not reporting it.

               Q: So they haven’t been reporting?

               A: Huh-uh.

               Q: Do you know during what time period were they not
               reporting?

               A: All the way back to 2011 I guess.

               Q: Okay. And when you say they weren’t reporting bad credit,
               what you mean by that?

               A: Well, we assumed that with everything that they were doing,
               that–and what we were doing, which is what we were advised
               to do, they would be reporting that we were delinquent or
               hadn’t made payments. Because they were really–they really
               were accusing us of that. But we just assumed that it would be
               on our credit report, but it never was.

               Q: Okay. So how did they damage your credit?

               A: Well–

               Q: In your opinion.

               A: Well, all we knew is what we learned when I spoke to Ellie
               Wade. And since she really didn’t pull a credit report, we did
               not know at that time. She was just going on the information
               that I gave her.

               Q: Okay. So you don’t know of any way that Ocwen damaged
               your credit?


[Doc. 35-3, pg. 24, ll. 18-25; pg. 25, ll. 1-25].


                                       12
             Case: 17-01048       Doc: 52     Filed: 02/21/19    Page: 13 of 23




              A: I don’t.

              Q: Okay. There have also been statements in your pleadings
              that your reputation was slandered. Can you describe what
              kind of slander or damage occurred to your reputation?

              A: Well, I did share this–this whole mess with a few friends.

              Q: Okay.

              A: Just–and my family. They knew about it. But beyond that, I
              don’t–I don’t know.

              Q: Okay. And you’re the one that shared the information with
              your family and friends. it wasn’t that Ocwen was notifying your
              family and friends?

              A: No.
                                         *****
              Q: Okay. Do you have any knowledge that Ocwen ever spoke
              to anybody about the circumstances or situation?

              A: I have no knowledge of that.

[Doc. 35-3, pg. 26, ll. 1-15, 20-23].

       In her Response to the Motion for Summary Judgment, Plaintiff’s counsel appears

to concede that Ocwen did not improperly negatively report Plaintiff’s credit: “She (Plaintiff)

was not on the promissory note and therefore Ocwen would not report as to her credit, of

course there is no bad credit, ‘there is no credit’”. (Emphasis added.). [Doc. 43-1, ¶ 10].

Plaintiff attached to her Response her Affidavit in which she asserts, among other things:

“Ocwen’s failure to correct our records caused harm to us, as we were unable to refinance

our home. I contacted a mortgage broker, Ellie Wade, who informed me that she could not

help us because of the negative and incorrect reporting by Ocwen.” [Doc. 43-1, pg. 12].

That statement is at variance with the Plaintiff’s deposition testimony as recounted above

that the mortgage broker, Ellie Wade, in making the decision not to refinance the home did



                                              13
             Case: 17-01048       Doc: 52     Filed: 02/21/19    Page: 14 of 23




not rely upon any credit reporting by Ocwen but only upon information provided by the

Plaintiff.

        The Plaintiff’s deposition testimony discussed above appears to the Court to

contradict both her Affidavit as well as the denials of her proffered Responses to the

Requests for Admission Nos. 4, 5, 7 and 8. The Tenth Circuit has stated that “[t]here is

authority for the proposition that in determining whether a material issue of fact exists, an

affidavit may not be disregarded because it conflicts with the affiant’s prior sworn

statements.” Franks v. Nimmo, 796 F.2d 1230, 1237 (10th Cir. 1986); Gose v. Board of

County Comm’rs of the County of McKinley, 778 F.Supp.2d 1191, 1195 (D. N.M. 2011).

“In assessing a conflict under these circumstances, however, courts will disregard a

contrary affidavit when they conclude that it constitutes an attempt to create a sham fact

issue.” Franks, 796 F.2d at 1237; Ralston v. Smith & Nephew Richards, Inc. 275 F.3d 965,

973 (10th Cir. 2001). The rationale for such a holding is that the “conclusion that the utility

of summary judgment as a procedure for screening out sham fact issues would be greatly

undermined if a party could create an issue of fact merely by submitting an affidavit (or

withdrawing deemed admissions) contradicting his own prior testimony. (the parenthetical

this Court’s)”. Franks, 796 F.2d at 1237; Salmon v. Applegate Homecare & Hospice, LLC,

2016 WL 389987 (D. Utah 2016). The Court has an obligation to exercise extreme care

in determining whether a genuine issue of material fact exists, but a party cannot be

allowed to create such issues by presenting contradictory testimony. Alvarado v. J.C.

Penney Co., Inc., 768 F.Supp. 769, 775-76 (D. Kan.1991).

        When evaluating an affidavit, and as here the withdrawal of an admission deemed

admitted, under the “sham fact issue” rule, three factors must be considered, whether: “(1)



                                              14
             Case: 17-01048      Doc: 52    Filed: 02/21/19    Page: 15 of 23




the affiant was cross-examined during her earlier testimony; (2) the affiant had access to

the pertinent evidence at the time of her earlier testimony or whether the affidavit was

based on newly discovered evidence; and (3) the earlier testimony reflects confusion which

the affiant attempts to explain.” Ralston, 275 F.3d at 973 (quoting Rios v. Bigler, 67 F.3d

1543,1551(10th Cir.1995)). Here, the Plaintiff was represented by counsel at her deposition;

there is no claim by the Plaintiff that she didn’t have access to all pertinent information

relative to the questions posed to her at her deposition; no claim or evidence that the

withdrawal of the admissions would be based upon information discovered since her

deposition; or that she was confused or was otherwise impaired at the time of her

testimony. In fact, in her Motion the Plaintiff provides no explanation for not timely

responding to the Requests for Admission other than through the generalized statement

that “through error the answers to the Request for Admissions were not submitted to

Defendant.” [Doc. 44, pg. 2, ¶ 3]. As moving party, Plaintiff has the burden of showing that

she is entitled to withdraw her deemed admitted admissions. The Plaintiff has not only

failed to allege any grounds for withdrawing her admissions under Rule 36(b) enunciated

in Raiser, but she has not addressed the impact of her contradictory deposition testimony.

The Court will not permit the now proffered responses which contradict Plaintiff’s sworn

testimony and therefore finds that Plaintiff is not entitled to withdraw the deemed admitted

Requests for Admission Nos. 4, 5, 7 and 8.

                D. Whether Plaintiff Should Be Permitted to Withdraw
                   Deemed Admitted Request for Admission No. 2

       Plaintiff seeks to withdraw the deemed admission to Request for Admission No 2

and deny that Ocwen’s mortgage on her property “has not been foreclosed.” (Emphasis

the Court’s). Plaintiff’s proffered response denies “that the property not never been in


                                            15
             Case: 17-01048       Doc: 52     Filed: 02/21/19     Page: 16 of 23




foreclosure.” (Emphasis the Court’s). The terms “in foreclosure” and “been foreclosed” do

not, in the Court’s opinion, have the same meaning. The former has reference to initiation

of a proceeding to foreclose a mortgage or lien on property. The term “foreclosed” denotes

past tense, with the foreclosure proceeding having been completed with the entry of a

judgment of foreclosure and loss of the mortgagor’s right of redemption by sale (with court

confirmation of the sale). It appears to the Court that the Plaintiff’s proffered

response/denial is not responsive, if not evasive. It is, to reach back to a now seldom-used

term from law school days, a “negative pregnant” (sometimes called a “pregnant denial”)

which refers to a denial which implies its affirmative opposite by seeming to deny only a

qualification of the allegation and not the allegation itself. Cramer v. Aiken, 68 F.2d. 761,

762 (D.C. Cir. 1934).

       The terms “foreclosed” or “foreclosure” were never raised in her deposition so, as

opposed to the above discussed other admissions, there exists no contradiction between

Plaintiff’s testimony and her request to allow a denial of Admission No. 2. In her Affidavit

attached to her Response to Ocwen’s Motion for Summary Judgment, Plaintiff states that

“Ocwen filed to foreclose our home in September 2006 (and) this foreclosure was not

dismissed until February 2017.” [Doc. 43-1, pg. 12]. She also alleges that Ocwen “may not

have placed a For Sale sign in the yard, nor, physically removed her... but she and her

husband lived under the threat of eviction because of the error made by Ocwen.” [Doc. 43-

1, pg. 3, ¶ 9; See also, Plaintiff’s Deposition, Doc. 35-3, pgs. 22-23 (Plaintiff admitting that

the property was not sold and that she was never dispossessed of the property.)].

       Other than a cursory remark in Ocwen’s Objection that “it is also undisputed that the

property has not ever actually been foreclosed”, [Objection; Doc. 47, pg. 8], assumedly



                                              16
                Case: 17-01048       Doc: 52      Filed: 02/21/19       Page: 17 of 23




based only upon Plaintiff’s failure to respond to the Requests for Admission, neither Ocwen

nor Plaintiff in their summary judgment pleadings have discussed what occurred in the

State Court foreclosure proceedings. In order to ascertain what occurred in the foreclosure

proceedings, the Court has taken judicial notice of certain pleadings filed therein.5

        The foreclosure Petition was filed on September 12, 2006. A Journal Entry of

Judgment was entered by default on November 15, 2006, with an in personam judgment

against only Defendant Jimmy R. Stout in the principal sum of $93,740.69 and in rem

judgment of foreclosure against the home owned by both Mr. and Mrs. Stout. A Sheriff’s

Sale of the property was set for January 9, 2007. The Plaintiffs filed bankruptcy on

November 20, 2006. By virtue of the bankruptcy automatic stay, the Notice of Sheriff’s

Sale was withdrawn. There was no real activity in the case for more than 10 years while

the Stouts were in bankruptcy. After the automatic stay terminated by virtue of the Stouts

being granted a discharge and the case closed, on February 23, 2017, Deutsche Bank,

Ocwen’s predecessor in interest, filed an Application to Vacate Judgment, Quash Special

Execution, Restore Note and Mortgage and for Dismissal. Pursuant to the Application, on

February 23, 2017, the District Court entered its Order Vacating Judgment, Quashing



        5
           Deutsche Bank National Trust Co. et al. v. Jimmy R. Stout, et al, District Court Cleveland
County, Oklahoma, Case No. CJ-06-1456-BH. The Court is entitled to take judicial notice of both
its own docket sheets and the state court docket sheets. United States v. Ahidley, 486 F.3d 1184,
1192, n. 5 (10th Cir. 2007) (“We may exercise our discretion to take judicial notice of publicly-filed
records in our court and certain other courts concerning matters that bear directly upon the
disposition of the case at hand.”); In re Agrawal, 560 B.R. 566 (Bankr. W.D. Okla. 2016); In re
Copeland, 2018 WL 6583991 (Bankr.W.D. Okla. 2018); Adams v. Watts, 2009 WL 5101759 (W.D.
OK. 2009) (taking judicial notice of the public records of the District Court of Comanche County
available on the Internet); Shoulders v. Dinwiddie, 2006 WL 2792671 (W.D. OK. 2006) (court may
take judicial notice of state court records available on the world wide web including docket sheets
in district courts); Stack v. McCotter, 79 Fed.Appx. 383, 391 (10th Cir. 2003) (unpublished opinion)
(finding state district court’s docket sheet is an official court record subject to judicial notice under
Fed.R.Evid. 201).
            .

                                                   17
             Case: 17-01048      Doc: 52     Filed: 02/21/19    Page: 18 of 23




Special Execution, Restoring Note and Mortgage and Dismissal which provided, in

pertinent part, as follows:

                     NOW, THEREFORE, IT IS ORDERED, ADJUDGED
              AND DECREED by the Court that the application be, and the
              same is hereby, granted, and that the judgment heretofore
              entered in this cause on the 15th day of November, 2006, be,
              and the same is hereby, vacated, set aside and held for not;
              that the Sheriff’s Return of Special Execution and Order of
              Sale heretofore issued upon said judgment by the clerk of this
              Court on the 15th day of November, 2006 and without sale, be
              the same is hereby approved, and said Execution is quashed,
              vacated, set aside and held for naught.

                    IT IS FURTHER ORDERED, ADJUDGED AND
              DECREED by the Court that the note and mortgage sued upon
              and described in Plaintiff’s Petition **** be, and such note and
              mortgage are hereby restored as a valid and subsisting note
              and mortgage, and ordered re-delivered to the Plaintiff,
              Deutsche Bank National Trust Co.,**** as the owner and
              holder thereof, and with full force and effect, the same as
              though said judgment and cancellation had never been
              adjudged and entered, and that the above entitled cause, and
              each of every part thereof, be, and the same is hereby,
              dismissed without prejudice.

       The Court finds that while Ocwen (by its predecessor) had filed foreclosure

proceedings, it had not completed those proceedings by sale and confirmation of sale so

as to regard the property as having been “foreclosed”. Even if one were to consider the

Journal Entry of Judgment of November 15, 2006, as having “foreclosed” the mortgage,

the District Court’s February 23, 2017 Order vacated the Judgment “as though said

judgment and cancellation (of the note and mortgage) had never been adjudged and

entered...”. The Court therefore finds that a denial of the Request to Admit that the subject

property had “not been foreclosed” would not be supported by the facts. Accordingly, the

Court finds that the Plaintiff should not be permitted to withdraw her deemed admission as

to Request for Admission No. 2.


                                             18
             Case: 17-01048        Doc: 52     Filed: 02/21/19    Page: 19 of 23




              E. Whether Plaintiff Should be Permitted to Withdraw the
                 Deemed Admitted Request For Admission No. 3.

       Request for Admission No. 3 sought Plaintiff to admit “that Ocwen has corrected all

its records” [Doc. 44-1] in compliance with the Court’s June 5, 2013 Order Adjudging

Ocwen To Be In Contempt. Unlike the issue of damages which are the subject of

Requests Nos. 4, 5, 7 and 8 which the Plaintiff has testified by deposition she did not

sustain, her deposition testimony and her Affidavit are not clearly contradictory to her

proffered response denying Request No. 3.

       One of Plaintiff’s allegations in her Amended Complaint, in fact the principal

allegation of liability as contrasted with damages, is that Ocwen “failed, neglected and

refused to correct it’s records as previously ordered by this Court.” [Doc. 4, ¶ 8]. Likewise,

the Plaintiff reiterates this in her Affidavit as part of her Response to Ocwen’s Motion for

Summary Judgment when she states that “Ocwen’s failure to correct all records caused

harm to us, as we were unable to refinance our home.” [Doc. 43-1, pg.12]. Plaintiff

attempts to support these conclusory allegations when she states in her Response to

Ocwen’s Statement of Undisputed Material Facts that Ocwen “did in fact not adjust its

records after this Court entered the Contempt order... [a]nd the payment history provided

by Ocwen to Plaintiff clearly shows that arrearages have increased (See payment history).”
                           6
[Doc. 43-1, pg. 2, ¶ 3].


       6
          In its Motion for Summary Judgment Ocwen has challenged the admissibility of the
payment history document to be considered by the Court on two grounds. First, it is not
authenticated or properly identified as required by Rule 901 of the Federal Rules of Evidence.
Second, the payment history was apparently utilized or prepared for a settlement conference or
mediation between the parties and is thus excluded under Federal Rule of Evidence 408, applicable
to bankruptcy proceedings by Fed.R.Bankr.P. 9017. The issue of admissibility must be addressed
in ruling upon the pending Motion for Summary Judgment; however, it is not necessary to be
decided in the present issue before the Court in determining whether Plaintiff should be able to
withdraw her deemed admissions.

                                               19
      Case: 17-01048      Doc: 52     Filed: 02/21/19    Page: 20 of 23




The Plaintiff testified by deposition that Ocwen did not correct its records:

       Q: Okay. And I just want to make sure I have this down.
       Whenever all this started, what kind of actions did you take to
       notify Ocwen of problems that you were having or disputes that
       you might have had?

       A: Well, I’d just gotten through with a Chapter 13.

       Q: Uh-huh.

       A: They–they bought my–they bought our note in October
       2011.

       Q: Okay.

       A: I was finished with my 13 in December 2011. That’s when
       it was–we finally finished, paid off. And then in January, when
       the statement started coming, they had–they showed that we
       owed past due escrow, they showed we owed late charges.
       Just things like that, and that I knew–that I knew just from the
       experience I had just been through, that that was not–they
       were not allowed to do that. That was illegal.

       Q: Okay.

       A: So I notified my attorney, he got me through the 13, and
       they said the same thing. That’s not right. They don’t
       have–that’s not their–they’re are not allowed to do that.
       They’ve already signed off on this.

       Q: Okay. And when you said you notified your attorney, that
       was Mr. Allen; right?

       A: Uh-huh.

       Q: And so what happened then? You get these statements,
       you realized that you believe that they’re not right, you contact
       your lawyer, he agrees with you that they’re not right. What did
       you do next?

       A: Let me think. I think–I think, now, that Reese probably just
       sent them a letter, you know, at the first, and asked them to
       stop doing that, and there was no response and they did
       nothing. So at some point, he said we’re going to have to file
       a lawsuit or–yeah, to–to get than to stop doing that.


                                      20
              Case: 17-01048       Doc: 52     Filed: 02/21/19        Page: 21 of 23




[Doc. 35-3, pg. 26, ll. 24-25; pg. 27, ll. 1-25; pg. 28, ll. 1-15].

       While it appears from the deposition testimony that the dispute about Ocwen having

failed to correct its billings took place in 2012 and was the basis for the contempt action

filed that year, it still does not contradict any claim as to whether Ocwen did or did not

correct its records after it was found in contempt in 2013 as alleged in this adversary. The

Court will therefore consider withdrawal of Admission No. 3 without application of the

“sham fact” doctrine, and will base its decision on the standard tests for withdrawal under

Rule 36(b) and as enunciated in the Tenth Circuit in Raiser.

       As discussed above, there are two parts for determining whether a party should be

permitted to withdraw an admission deemed admitted. Rule 36(b) “emphasizes the

importance of having the action resolved on the merits, while at the same time assuring

each party that justified reliance on an admission in preparation for trial will not operate to

his prejudice.” Fed.R.Civ.P. 38 Advisory Committee Note. As to the first part of the test

under Rule 36(b), the Tenth Circuit Court of Appeals has held that “‘[t]his part of the test

emphasizes the importance of having the action resolved on the merits, and is satisfied

when upholding the admissions would practically eliminate any presentation of the merits

of the case.’” Raiser, 409 F.3d at 1246.

       The Plaintiff testified by deposition and affidavit that Ocwen did not correct its

records. She now seeks to do so by denying Request for Admission No. 3. Whether her

testimony, affidavit and/or Response to the Admissions are regarded, as alleged by

Ocwen, to be “conclusory” and thus should be ignored by the Court may well be an issue

in determining whether summary judgment should be granted, Western World Insurance

Co., v. Stack Oil, Inc., 922 F.2d 118, 121 (2d Cir. 1990), but it is not an issue in



                                                21
             Case: 17-01048       Doc: 52     Filed: 02/21/19    Page: 22 of 23




determining whether the Plaintiff is entitled to withdraw her admission. The Court believes

that the determination of Ocwen’s liability should be based on the merits of Plaintiff’s claim

and not by virtue of her failure to respond to the Request for Admission, particularly where

she has not given prior contradictory testimony which would make her denial of the

requested admission fall under the “sham fact” rule.

       The second part of Rule 36(b) test requires the party opposing withdrawal to show

that he would be prejudiced by withdrawal of the admissions. Id. Mere inconvenience does

not constitute prejudice. Id. “The prejudice contemplated by Rule 36(a) is not simply that

the party who obtained the admission now has to convince the jury of its truth.” Id. “The

prejudice contemplated by Rule 36(b) ... relates to the difficulty a party may face in proving

its case, e.g., caused by the unavailability of key witnesses, because of the sudden need

to obtain evidence with respect to the questions previously deemed admitted.” Id. The

Court does not find that permitting the Plaintiff to withdraw her admission to Request No.

3 to impermissibly prejudice Ocwen. Had the Court maintained that the case proceed to

trial on December 12, 2018, in accordance with its Scheduling Order, prejudice to Ocwen

would in all probability be found prohibiting Plaintiff to withdraw the admissions deemed

admitted; however, the trial date was stricken pending the resolution of Ocwen’s Motion

for Summary Judgment.

       It is important to note that it is Ocwen which has the burden of proof in seeking

summary judgment, and the Court does not find that there would be prejudice in requiring

Ocwen to refute Plaintiff’s claims by presenting its own admissible records of Plaintiff’s

account payment history. At least preliminarily, the Court sees the resolution of this

adversary by way of an arithmetical calculation or accounting. The admissibility of Plaintiff’s



                                              22
             Case: 17-01048      Doc: 52       Filed: 02/21/19   Page: 23 of 23




payment history with Ocwen is in all probability the key to the outcome of this adversary

proceeding. Given what should be the relatively straightforward determination of whether

Ocwen corrected its records to reflect whether Plaintiff’s (spouse’s) account was current

as of January 31, 2012, the Court finds that allowing withdrawal of the response to Request

for Admission No. 3 would result in little, if any, prejudice to Ocwen, certainly none which

would outweigh Plaintiff’s right to have her claim heard on its merits.

                                    III. Conclusion

       For the reasons stated above,

       IT IS ORDERED that Plaintiff’s Motion for Enlargement of Time to Respond to

Defendant’s First Request for Admission to Plaintiff [Doc. 44] is Granted so as to allow

Plaintiff to withdraw her admission heretofore deemed admitted as to the Plaintiff’s

Request for Admission No. 3 by virtue of her failure to timely respond to the same. Plaintiff

has 10 days of the date of the entry of Order within which to serve upon Defendant her

Response to Request for Admission No. 3.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Enlargement of Time to

Respond to Defendant’s First Request for Admission to Plaintiff [Doc. 44] is Denied as to

Plaintiff being allowed to withdraw her admissions heretofore deemed admitted as to

Plaintiff’s Requests for Admissions Nos. 1, 2, 4, 5, 6, 7, 8 and 9. Said numbered

Admissions are deemed admitted.

                                           #   #    #




                                               23
